DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 13, 15 – 17, 19 – 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Link, Jr. et al. (US 4,566,558).
With respect to claims 10 and 21, Smith et al. teach a method of constructing a sound absorbing structure comprising installing a form material (Fig.1); disposing an acoustic panel on a first surface of the form material; disposing a construction material over the acoustic panel, wherein the construction material comprises a cementitious material, the construction material being in fluid state when being disposed over the array of acoustic panels; and curing the construction material to form a structural element of a sound absorbing structure (Col.4, Line 62 – Col.5, Line 30). 
However, Smith et al. fail to particularly disclose wherein the acoustic panel is an array of acoustic panels.

The Examiner considers that it would have been an obvious matter of design choice to provide the structural element being a ceiling or floor of a building structure because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987) ; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Link, Jr. et al. array of acoustic panels as the Smith et al. acoustic panel because it would help tune the structure to provide a desired acoustic performance as necessitated by the specific requirements of the particular application without compromising the physical integrity of the structure.

With respect to claim 13, Link, Jr. et al. teach wherein each of the acoustic panels consists of a fibrous acoustic material (Col.5, Lines 19 – 30).  
With respect to claims 16 and 17, Smith et al. teach wherein the array of acoustic panels comprises fiberglass or polyester fiber (Col.3, Lines 60 - 67); and Link, Jr. et al. (Col.5, Lines 19 – 30). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 19, Smith et al. teach further comprising removing the form material such that a surface of each of the acoustic panels is exposed (Figs.2 – 4), and Link, Jr. et al. (Fig.1).  
With respect to claims 15, 20 and 23, the Examiner takes official notice that it is well known in the art to permit the construction material to extend into the array of acoustic panels by any predetermined distance because it would assure the acoustic panels to comingle and firmly bond together once the construction material has cured, as disclose by Sanders (US 2009/0050401).  



Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Link, Jr. et al. (US 4,566,558), and further in view of Roy (US 8,708,098).
Smith et al. and Link, Jr. et al. teach the limitations already discussed in a previous rejection, but fail to particularly disclose further comprising a barrier between the acoustic panels and the construction material.
On the other hand, Roy teaches a multi-layered sound absorption structure comprising an acoustic panel comprising a fibrous material (Fig. 1, Item 1; Col.3, Lines 21 - 26); and a construction material (Fig.3, Item 3; Col.5, Lines 59 - 67) coupled to the acoustic medium (Fig.3), and further comprising a barrier (Figs. 1 and 3, Item 2; Col.3, Lines 40 - 49) between the acoustic medium and the construction material.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Roy barrier configuration with the Smith et al. and Link, Jr. et al. design because it would prevent delamination the layers and additionally, it would protect the building material and/or the acoustic medium from the environment, and would enhance the sound attenuation characteristics of the system.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection rely on a new reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. Particularly, Kennedy et al. (US 5,209,037) teach a method of constructing a sound absorbing building structure comprising installing a form material; disposing an acoustic panel on a first surface of the form material; disposing a construction material around the acoustic panel, the construction material being in fluid state when being disposed around the acoustic panel; curing the construction material to form a structural element of a sound absorbing building structure; and removing the form material and exposing at least a portion of the array of acoustic panels.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 4, 2021